Citation Nr: 1214551	
Decision Date: 04/20/12    Archive Date: 04/27/12

DOCKET NO.  04-41 754	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel


INTRODUCTION

The Veteran served on active duty from November 1967 to October 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.

In a May 2007 decision, the Board denied the Veteran's claim for service connection for an acquired psychiatric disorder, to include PTSD.  The Veteran appealed the Board decision to the United States Court of Appeals for Veterans Claims (Court).  Pursuant to a Joint Motion for Remand, an April 2008 Order of the Court remanded the claim for readjudication in accordance with the Joint Motion for Remand.  The Board remanded the claim in September 2008 in compliance with the April 2008 Order of the Court.  

The claim was again before the Board in August 2009 when it was remanded for additional development.

The issues of entitlement to service connection for bilateral upper and lower extremity neuropathy, entitlement to service connection for prostate cancer, entitlement to service connection for a right carotid vein disorder, entitlement to service connection for hypertension, entitlement to service connection for a heart condition, entitlement to service connection for sleep apnea, entitlement to service connection for an eye condition, entitlement to service connection for diabetes mellitus, type II, entitlement to service connection for tinnitus, and entitlement to service connection for bilateral hearing loss have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Additional development is needed prior to further disposition of the claim.  

In a report of a VA medical examination in April 2011, the examiner indicated that the Veteran has received treatment at the San Juan VA Medical Center (VAMC).  In addition, in a statement dated in February 2012, the Veteran indicated that he received treatment at the San Juan VAMC.  Review of the claims file does not reveal that any records regarding the Veteran's treatment at the San Juan VAMC have been obtained and associated with the claims file.  

Review of the claims file also reveals that the Veteran has received treatment for his psychiatric disorder from Dr. H.L. in Arecibo, Puerto Rico.  A treatment record dated in June 2008 indicates that the Veteran was treated on a monthly basis by Dr. H.L.; however, there are no treatment records from Dr. H.L. other than that dated in June 2008 associated with the claims file.

VA is required to make reasonable efforts to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  See 38 U.S.C.A. § 5103A(b)(1) (West 2002); 38 C.F.R. § 3.159(c)(1) (2011).  In Bell v. Derwinski, 2 Vet. App. 611 (1992), the Court held that VA has constructive notice of VA generated documents that could reasonably be expected to be part of the record, and that such documents are thus constructively part of the record before the Secretary and the Board, even where they are not actually before the adjudicating body.  Accordingly, attempts must be made to obtain the Veteran's complete treatment records from the San Juan VAMC and, after obtaining appropriate authorization, attempts must be made to obtain complete records of the Veteran's treatment from Dr. H.L.

A remand is also necessary in order to afford the Veteran an additional VA examination.  The Veteran underwent a VA Compensation and Pension (C&P) examination in April 2011.  After examination the Veteran was diagnosed with depressive disorder not otherwise specified.  The examiner rendered the opinion that the Veteran's psychiatric condition was not caused by or a result of his military service.  The examiner provided the rationale that there is no evidence of psychiatric complaints, psychiatric findings, or psychiatric treatment prior to military service; there is no evidence of psychiatric complaints, psychiatric findings, or psychiatric treatment during military service; there is no evidence of psychiatric complaints, psychiatric findings, or psychiatric treatment within one year after discharge from military service; that the Veteran sought psychiatric care in 2000, 33 years after his military discharge, due to occupational conflicts that led to his retirement due to a psychiatric condition; and a that a temporal relationship between the depressive disorder and the military service was not established.

The Board notes that in rendering this opinion the examiner does not appear to consider the Veteran's statements regarding the continuity of his symptomology.  As such, the Board finds the April 2011 examination to be inadequate.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury but relied on the service medical records to provide a negative opinion).  Therefore, the Board has no discretion and must remand the claim for the Veteran to be afforded another VA medical examination.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (Once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.).  

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain all VA medical records pertaining to the Veteran, including those from the San Juan VAMC. Such records must either be printed and associated with the Veteran's paper claims file, or uploaded into the Veteran's electronic file contained in the Virtual VA system.  

2.  After securing the proper authorization, request treatment records pertaining to the Veteran from Dr. H.L. in Arecibo, Puerto Rico.  Any additional pertinent records identified by the appellant during the course of the remand should also be obtained, following the receipt of any necessary authorizations from the appellant, and associated with the claims file.

3.  Thereafter, schedule the Veteran for a VA psychiatric examination to determine what his current psychiatric diagnoses are and whether there is any relationship between his current psychiatric disorders and his period of active service.  

The entire claims file (i.e. both the paper claims file and any medical records contained in Virtual VA) should be made available to and be reviewed by the examiner in conjunction with the examination, and the examiner should confirm that such records were available for review.  If the examiner does not have access to Virtual VA, any treatment records contained in Virtual VA must be printed and associated with the paper claims file so they can be available to the examiner for review.  

The examiner should provide a full muti-axial diagnosis and should specifically state whether or not each criterion for a diagnosis of PTSD is met pursuant to DSM-IV.  The examiner should also provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any current psychiatric disorders, to include PTSD, are etiologically related to the Veteran's period of active service.  

In rendering the opinion, the examiner should consider and comment on the Veteran's credible and competent report regarding the onset of his disability in service and continuity of symptomology since his separation from service.  

If necessary, the examiner should reconcile the opinion with the other medical opinions of record, including, specifically, the April 2004 opinion from H.L., M.D., which diagnoses the Veteran with PTSD related to his military service in Vietnam, and the December 2006 report of psychiatric evaluation conducted in association with the Veteran's application for disability benefits from the Social Security Administration, also completed by H.L,  M.D., in which Dr. H.L. determines that the Veteran is unemployable as a result of depressive disorder.  

The rationale for all opinions expressed must be provided.  

4.  Thereafter, readjudicate the Veteran's claim.  If the benefit sought on appeal is not granted, issue the Veteran and his representative a supplemental statement of the case and provide the Veteran an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
S. C. KREMBS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



